DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anbazhagan et al. (US 20160085558), in view of Morishige et al., and further in view of Polyudov (US 7962736).
As per claims 1 and 10, Anbazhagan et al. discloses a system and method comprising: applying a first lock to a first region of a chip of a basic input/output system (BIOS) of a computer system, wherein the first region contains a first pre-extensible firmware interface program of instructions; applying a system management memory mode lock to a second region and a third region of the chip, wherein the second region contains a second copy of the PEI program of instructions, and the third region contains a third DEX program of instructions (see paragraphs [0022]-[0026] and [0043]-[0046]); 
updating the second program of instructions; transferring control of the BIOS to the updated second program of instructions; updating the first program of instructions using the updated second program of instructions (see paragraphs [0045]-[0046] where the various portions are updated in a multi-phase manner).
While the Anbazhagan et al. teaches the use of a hardware lock and a system lock (see paragraphs [0022]-[0026]), there lacks an explicit recitation of applying a first chipset lock to a first region of a shared serial peripheral interface (SPI) chip of a basic input/output system (BIOS) of a computer system.
However, Morishige et al. teaches applying a first chipset lock to a first region of a shared serial peripheral interface (SPI) chip of a basic input/output system (BIOS) of a computer system (see paragraphs [0041], [0051], and [0061]).
At a time before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the chipset lock of Morishige et al. in the Anbazhagan et al. system.
Motivation to do so would have been that the risk of rewriting the configuration data in the first variable area can be eliminated even if the power supply becomes unstable to generate noise when the system firmware or the OS accesses the nonvolatile memory (see Morishige et al. paragraph [0008]).
The modified Anbazhagan et al. and Morishige et al. system fails to explicitly disclose the displaying of progress of the update using video rom and DEX instructions.
However, Polyudov teaches displaying the progress of a BIOS updating using video ROM and DEX instructions (see column 7 lines 22-36 and column 5 line 61 through column 6 line 3).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to display the progress of the update in the modified Anbazhagan et al. and Morishige et al. system.
Motivation to do so would have been that a user will not mistakenly believe that computer 100 has frozen because a progress message 603 is refreshed during the update (see Polyudov column 7 lines 22-36).
As per claims 2 and 7, the modified Anbazhagan et al., Morishige et al., and Polyudov system discloses executing the updated second program of instructions; and applying a second chipset lock to the second region of the shared SPI chip; removing the first chipset lock from the first region of the shared SPI chip; and transferring the updated second program of instructions to the first region of the shared SPI chip (see Anbazhagan et al. paragraphs [0043]-[0046]).

Allowable Subject Matter
Claims 8 and 9 are allowed.
Claims 3-6 and 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art (see Martinez) teaches the general use of random secret keys for authenticating/verifying updates, but it and the remaining prior art fails to teach the specific elements transferring and using the key.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to updating of firmware/BIOS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419